DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims [1-120] are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1 and 15 -16]  none of the prior arts on the record either in combination or alone teaches or suggests: an image capturing apparatus, comprising: a control unit configured to control a changing range of an orientation of the image capturing device during the object detection unit searches for an object, on the basis of state information of the image capturing apparatus detected by the state detection unit, wherein the control unit makes the changing range of the orientation of the image capturing device during the object detection unit searches for an object wider in a case where a holding state of the image capturing apparatus is a stationary capturing state than in a case where the holding state of the image capturing apparatus is not the stationary capturing state; in conjunction with the other limitation of the claim.
 Claims 2-14 and 17 are allowed due to their direct or indirect dependency on claim 1.
Re Claims [ 5 ]  none of the prior arts on the record either in combination or alone teaches or suggests: an image capturing apparatus, comprising: a control unit configured to control a range in which the object detection unit searches for an object, on the basis of state information of the image capturing apparatus detected by the state detection unit, wherein the control unit limits the range in which the object detection unit searches for an object so that a user's body is not visible; in conjunction with the other limitation of the claim.

Claims 6-8 and 18-29 are allowed due to their direct or indirect dependency on claim 5.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698